SUPPLEMENT DATED SEPTEMBER 24, 2015 TO THE STATEMENT OF ADDITIONAL INFORMATION DATED FEBRUARY 27, 2015, AS SUPPLEMENTED ON MAY 26, 2015, AUGUST 14, 2, 2015 Arden Alternative Strategies II Series of Arden Investment Series Trust Capitalized terms used in this Supplement and not defined have the same meanings as set forth in the Statement of Additional Information.Please retain this Supplement for future reference. The “Independent Registered Accounting Firm” section is hereby supplemented to add the following. The Board has selected KPMG LLP, which is located at KPMG LLP, 1601 Market Street, Philadelphia, PA 19103, to be the Fund’s new independent registered public accounting firm.KPMG LLP will audit the Trust’s annual financial statements for the fiscal year ending October 31, 2015.
